Name: 96/536/EC: Commission Decision of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorized to grant individual or general derogations pursuant to Article 8 (2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  agri-foodstuffs;  processed agricultural produce;  health
 Date Published: 1996-09-11

 Avis juridique important|31996D053696/536/EC: Commission Decision of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorized to grant individual or general derogations pursuant to Article 8 (2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products (Text with EEA relevance) Official Journal L 230 , 11/09/1996 P. 0012 - 0015COMMISSION DECISION of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorized to grant individual or general derogations pursuant to Article 8 (2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products (Text with EEA relevance) (96/536/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 (2) thereof,Whereas Member States have transmitted to the Commission the list of products in respect of which they are requesting application of the first subparagraph of Article 8 (2) of the above Directive, and the nature of the derogations requested;Whereas for the purposes of this Decision it is necessary to define the term milk-based products with traditional characteristics as used in Article 8 (2) of Directive 92/46/EEC;Whereas certain requirements of that Directive are likely to affect the production of such milk-based products with traditional characteristics;Whereas, given the diverse nature of the derogations provided for in Article 8 (2) of that Directive, it is necessary to set general or specific conditions applicable to each product with due regard to public health risks;Whereas the derogations requested by Member States are from rules relating to raw milk, materials coming into contact with products, ripening cellars and finished products;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For the purposes of Article 8 (2) of Directive 92/46/EEC and of this Decision, milk-based products with traditional characteristics shall mean milk-based products which are:- recognized historically,or- manufactured according to technical references or production methods codified or registered in the Member State in which the product is traditionally manufactured,or- protected by a national, regional or local law in the Member State in which the product is traditionally manufactured.Article 2 Member States are hereby authorized to grant to establishments manufacturing certain milk-based products with traditional characteristics individual or general derogations to the requirements set out in Annex B, Chapter I, point 6 and Annex C, Chapter III, point 2 to Directive 92/46/EEC as regards the nature of the materials composing the instruments and equipment specific to the preparation, packaging and wrapping of these products.Such instruments and equipment must, however, be constantly maintained in a satisfactory state of cleanness and be regularly cleaned and disinfected.The list of products covered by this Article is set out in the Annex to this Decision.Article 3 Member States are hereby authorized to grant to establishments manufacturing cheeses with traditional characteristics, as defined in Article 1, individual or general derogations to the requirements set out in Annex B, Chapter I, point 2 (a), (b), (c) and (d) to Directive 92/46/EEC as regards ripening cellars or rooms for such products.Such ripening cellars or rooms may comprise natural geological walls and walls, floors, ceilings and doors that are not smooth, impermeable, durable, covered with a light-coloured coating or of non-corrodible materials. The frequency and nature of cleaning and disinfecting measures in such cellars and rooms will be adjusted to this type of activity in order to take account of their specific ambient flora.Article 4 This Decision is addressed to the Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.ANNEX List of milk-based products with traditional characteristics in respect of which manufacturing establishments may have granted to them derogations to the requirements set out in Annex B, Chapter I, point 6 and Annex C, Chapter III, point 2 to Directive 92/46/EEC DENMARK Dansk BaskiDansk Brick OstDansk ButterkÃ ¤seDansk CheddarDansk CheshireDansk ColbyDanboDansk Double GloucesterDansk EdamElboDansk EmmentalerEsromDansk FontalDansk FontinaFynboDansk GoudaDansk GranaDansk GruyerHavartiDansk HerregÃ ¥rdsostDansk HinginoDansk HushÃ ¥llsostDansk KashkavalDansk KasseriDansk KefalotiriDansk KrydderiostDansk LeicesterMariboMolboDansk MynsterDansk MuensterDansk PrÃ ¦stostDansk Saint PaulinSamsÃ ¸SvenboTyboRegattoDanabluGERMANY Romonte - Typ GranaGoudaKÃ ¤se vom Typ MaasdamerRottaler - Typ MaasdamerAsiago - nach italienischer ArtKefalotyri - nach griechischer ArtMÃ ¼nsterkÃ ¤seWeiÃ lackerTilsiterEdelpilzkÃ ¤seNiederrheiner EdamerMoylÃ ¤nderAllgÃ ¤uer BergkÃ ¤seEmmentalerSteppenkÃ ¤seEsromChesterMontasioSanta AnnaKÃ ¤se vom Typ FontalDiplomatHÃ ¶hlentilsiterRoviner - Typ MaasdamerTrollskÃ ¤r - Typ MaasdamerValinerKÃ ¤se vom Typ ParmesanParmesanNiederrheiner GoudaAlpsberg - Typ MaasdamerAsmonte - nach italienischer ArtAsiago - nach italienischer ArtLatteria - nach italienischer ArtRomadurArchontiko - nach griechischer ArtLimburgerSteinbuscherButterkÃ ¤seKrÃ ¶merEdamerRheindammerFresendammerAllgÃ ¤uer EmmentalerBergkÃ ¤seWeinkÃ ¤seBiaromSpeghettiCarniaDuramont - Typ ParmesanNordlÃ ¤nderGrÃ ¼ntenerInnperleTegernauerUrtalerGREECE Ã Ã ±Ã ¡Ã ¢Ã ©Ã Ã ±Ã ¡ Ã Ã £Ã ±Ã Ã ¶Ã ¹Ã ­Ã Ã ±Ã ¡Ã ¢Ã ©Ã Ã ±Ã ¡ Ã Ã Ã ®Ã ¯Ã µÃ Ã ±Ã ¡Ã ¢Ã ©Ã Ã ±Ã ¡ Ã Ã ±Ã Ã ´Ã §Ã ²Ã Ã ¥Ã ¶Ã ¡Ã «Ã ¯Ã ´Ã ½Ã ±Ã ©Ã Ã ¥Ã ¶Ã ¡Ã «Ã ¯Ã £Ã ±Ã ¡Ã ¢Ã ©Ã Ã ±Ã ¡Ã Ã ¡Ã ¤Ã ¯Ã ´Ã ½Ã ±Ã © Ã Ã µÃ ´Ã ©Ã «Ã Ã ­Ã §Ã ²Ã Ã °Ã Ã ´Ã ¦Ã ¯Ã ²Ã Ã ¯Ã ±Ã ¬Ã ¡Ã Ã «Ã «Ã ¡ Ã Ã ±Ã Ã ·Ã ¯Ã ¢Ã ¡Ã ² Ã Ã ¡Ã ±Ã ­Ã ¡Ã ³Ã ³Ã ¯Ã ½Ã Ã ¡Ã ³Ã Ã ±Ã ©Ã Ã ¶Ã Ã «Ã ¡Ã Ã ¡Ã ­ Ã Ã ©Ã ·Ã Ã «Ã §Ã Ã ¥Ã ´Ã ³Ã ¯Ã ¢Ã ¼Ã ­Ã ¥Ã Ã ©Ã ªÃ ´Ã ¾Ã ±Ã ©Ã ¡ Ã Ã ¥Ã ³Ã ³Ã ¡Ã «Ã ¯Ã ­Ã Ã ªÃ §Ã ²Ã Ã Ã ´Ã ¡Ã Ã ¥Ã «Ã ¥Ã ¬Ã Ã ²Ã Ã ¯Ã °Ã ¡Ã ­Ã ©Ã ³Ã ´Ã Ã Ã ¡Ã «Ã ¡Ã ¨Ã Ã ªÃ © Ã Ã Ã ¬Ã ­Ã ¯Ã µÃ Ã ¡Ã «Ã ¯Ã ´Ã ½Ã ±Ã ©Ã Ã ­Ã ¥Ã ¢Ã ¡Ã ´Ã ¼Ã Ã ¡Ã ´Ã Ã ªÃ © Ã Ã ¯Ã ¬Ã ¯Ã ªÃ ¯Ã ½Ã Ã §Ã ªÃ ´Ã ¼Ã £Ã ¡Ã «Ã ¯ Ã Ã ¡Ã ­Ã Ã ¹Ã ­Ã Ã ­Ã ¨Ã ¼Ã ´Ã µÃ ±Ã ¯Ã ²Ã Ã ¡Ã ­Ã ¯Ã ½Ã ±Ã ©Ã Ã µÃ ¦Ã Ã ¨Ã ±Ã ¡Ã Ã µÃ ­Ã ¯Ã ¬Ã µÃ ¦Ã Ã ¨Ã ±Ã ¡ Ã Ã ±Ã Ã ´Ã §Ã ²Ã Ã ¡Ã ±Ã ¡Ã ¤Ã ¯Ã ³Ã ©Ã ¡Ã ªÃ ¼ Ã °Ã ±Ã ¼Ã ¢Ã ¥Ã ©Ã ¯ Ã  Ã ¡Ã £Ã ¥Ã «Ã ¡Ã ¤Ã ©Ã ­Ã ¼ Ã £Ã ©Ã ¡Ã ¯Ã ½Ã ±Ã ´Ã ©Ã Ã ©Ã ¡Ã ¯Ã ½Ã ±Ã ´Ã © Ã ³Ã ´Ã ±Ã ¡Ã £Ã £Ã ©Ã ³Ã ´Ã ¼ Ã  Ã ³Ã ¡Ã ªÃ ¯Ã ½Ã «Ã ¡Ã ²SPAIN Queso de AracenaQueso de oveja de Sierra de MarÃ ­aQueso de CÃ ¡dizQueso de CalahorraQueso de GrazalemaQueso de MÃ ¡lagaQueso de PedrochesQueso de Sierra MorenaQueso de Alhama de GranadaQueso de AlmerÃ ­aQueso la TiÃ ±osaQueso de las AlpujarrasQueso de los Montes S. BenitoQueso de las SerranÃ ­as de JaÃ ©nQueso de RondaQueso Afuega'l PituQueso BeyosQueso de BuellesQueso de CabralesQueso CasÃ ­nQueso GamonedoQueso GenestosoQueso PeÃ ±amelleraQueso de la PeralQueso PorrÃ ºaQueso de TaborneraQueso UrbÃ ­esQueso VidiagoDulce de lecheQueso de AbredoQueso BotaQueso de la FuenteQueso de MirandaQueso de PrÃ ­aQueso de TaramundiQueso la PeÃ ±aQueso ValdesanoQueso Valle de NarceaQueso de MahÃ ³nQueso mallorquÃ ­nQueso de FormenteraQueso de IbizaQueso de MenorcaQueso conejeroQueso Flor de GuÃ ­aQueso La GomeraQueso de Gran CanariaQueso HerreÃ ±oQueso MajoreroQueso PalmeroQueso de TenerifeQueso fresco de CanariasQueso ahumado de AlivaQueso PicÃ ³nQuesucoQueso Bejes-TrevisoQueso de CantabriaQueso artesanal de CantabriaQuesuco de LiÃ ©banaQueso manchegoQueso de OropesaQueso ValdeÃ ³n-Picos de EuropaQueso GarrotxaQueso MontsecQueso de la SelvaQueso SerratQueso de TupÃ ­Queso del Valle de ArÃ ¡nQueso L'Alt Urgell-CerdanyaQueso del BerguedÃ Queso del Pallars JussÃ Queso artesanal de CatalunyaQueso de AcchucheQueso de CÃ ¡ceresQueso Gata-HurdesQueso IboresQuesillaQueso de la SerenaQueso de la SiberiaTorta del CasarQueso de la VeraQueso de ArzÃ ºaQueso CebreiroQueso tetillaQueso paÃ ­sQueso San SimÃ ³nQueso CameranoQueso puro de oveja Campo RealQueso de cabra del GuadarramaFRANCE Camembert de NormandieBleu d'AuvergneBrie de MelunBrie de MeauxCoulommiersChaourceEmmentalÃ poissesPont-l'Ã vÃ ªque et LivarotMont d'OrLangresMaroillesBleu de GexMunster GÃ ©romÃ ©Bleu des CaussesRoquefortFromages traditionnels de CorseBrocciuNeufchÃ ¢telFourme d'Ambert ou Fourme de MontbrisonChevrotin des AravisFromages de chÃ ¨vre 'SÃ ¨vre et Belle`Chabichou du PoitouPouligny-Saint-PierreSainte-Maure de TouraineSaint-NectaireMorbierLaguioleCantalReblochonTomme de SavoieBeaufortAbondanceComtÃ ©SalersOssau-IratyITALY RascheraMurazzanoCastelmagnoPecorino sardoFiore sardoRagusanoRobiola di RoccaveranoQuartirolo lombardoPecorino sicilianoToma piemonteseAsiagoFontinaGrana padanoParmigiano reggianoMontasioMozzarella di bufalaPecorino romanoPecorino toscanoTaleggioCaciotta di UrbinoGorgonzolaAUSTRIA BergkÃ ¤seAlpkÃ ¤seEmmentalerPORTUGAL Queijo de AzeitÃ £oQueijo de Castelo BrancoQueijo de Ã voraQueijo de NisaQueijo SerpaQueijo Serra da EstrelaQueijo TerrinchoQueijo de cabra alentejanoQueijo de cabra do Nordeste AlgarvioQueijo de cabra serrano transmontanoQueijo amarelo da Beira BaixaQueijo mestiÃ §oQueijo picante da Beira BaixaQueijo RabaÃ §alQueijo do CorvoQueijo da IlhaQueijo do PicoQueijo S. JorgeSWEDEN StureostSveciaGoudaPort SalutKavaljerGrÃ ¤ddostPizzaost